Citation Nr: 1133933	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  03-30 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by skin problems.

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to service connection for irritable bowel syndrome.  

4.  Entitlement to service connection for a right testicle disability.  

5.  Entitlement to service connection for a disability manifested by memory loss.  

6.  Entitlement to service connection for sinusitis.  

7.  Entitlement to service connection for residuals of an abdominal injury.  

8.  Entitlement to service connection for a disability manifested by tumors on the back, to include as due to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to September 1974 and from February 1976 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Waco, Texas Department of Veterans' Affairs (VA) Regional Office (RO).  In that decision, the RO denied service connection for a psychiatric disorder, to include PTSD, a skin condition, right knee condition, left knee condition, and residuals of back, neck, and abdominal injuries.  In January 2003, the RO received the Veteran's notice of disagreement (NOD) with respect to the September 2002 rating action.  In February 2003, the RO furnished the Veteran a statement of the case (SOC) that addressed the aforementioned issues.  The Board accepted a July 2003 statement from the Veteran, wherein he presented arguments in support of his claim for service connection for the aforementioned disabilities, as a timely substantive appeal with respect to the claims for service connection for a psychiatric disorder, to include PTSD, a skin condition, right condition, left knee condition, and residuals of back, neck, and abdominal injuries.

With regard to the issues of service connection for right and left shoulder conditions, the Veteran expressed disagreement with the denial of said claims in an October 2003 VA Form 9.  Although it was initially unclear as to which claim the Veteran referred to, the Veteran clarified his disagreement of the March 2003 rating decision in a May 2004 VA Form 21- 4138.  Thus, the Board construes the October 2003 VA Form 9 to be a valid and timely notice of disagreement (NOD).  The Veteran was furnished a SOC in April 2009, and he subsequently filed a timely VA Form 9 in June 2009.  Hence, these issues are properly before the Board.

This appeal also arises from rating decisions dated in January 2004 and September 2004, in which the RO denied service connection for sinusitis, right testicle disability, irritable bowel syndrome, and disabilities manifested by tumors of the back and memory loss, respectively.  The Veteran filed a timely appeal to the Board with respect to both of the aforementioned rating actions.

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in November 2005.  A transcript of that hearing has been associated with the claims file.  

In a September 2009 decision, the Board granted service connection for an acquired psychiatric disorder, variously diagnosed as dysthymic disorder, somatoform disorder, and post traumatic stress disorder (PTSD), residuals of a back injury, residuals of a neck injury, residuals of a right knee injury, residuals of a left knee injury, and a right shoulder disability.  The Board also remanded the issues of service connection for residuals of an abdominal injury, a disability manifested by skin problems, a left shoulder disability, sinusitis, irritable bowel syndrome, a right testicle disability, a disability manifested by memory loss, and a disability manifested by tumors on the back, to include as due to Agent Orange exposure.  

The issue of service connection for residuals of an abdominal injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the satisfactory and probative evidence of record demonstrates that his skin problems, diagnosed as dermatitis, irritable bowel syndrome, and sinusitis are related to his active service.

2.  The weight of the satisfactory and probative medical evidence of record does not demonstrate a current diagnosis of a left shoulder disability, a disability of the right testicle, or a disability manifested by tumors on the back, to include as due to Agent Orange exposure.  

3.  The satisfactory and probative medical evidence of record reflects that the Veteran's memory loss is a symptom of his service-connected acquired psychiatric disorder, variously diagnosed as dysthymic disorder, somatoform disorder and PTSD and thus, has been attributed to a disability for which he is receiving disability benefits.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for the establishment of service connection for skin problems, diagnosed as dermatitis, irritable bowel syndrome, and sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for the establishment of service connection for a left shoulder disability, a disability of the right testicle, a disability manifested by tumors on the back, to include as due to Agent Orange exposure, and memory loss (other than as a symptom of the service-connected psychiatric disorder) have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in June 2003, February 2003, September 2003, July 2004, September 2006, and April 2006.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in April 2006 and April 2009, pertaining to the downstream disability rating and effective date elements of his claim with subsequent re-adjudication in a February 2011 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, a VA examination, and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

Initially, the Board notes that lay statements from the Veteran's brother, sister, and girlfriend were received in November 2002 and December 2002 and pertained to the Veteran's behavior and experience in service and thereafter as well as his automobile accident during service.  These statements however, do not address any of the disabilities remaining on appeal and, as the service records confirm the in-service occurrence of his automobile accident, these statements need not be addressed further.

1.  Skin Problems, Irritable Bowel Syndrome, Sinusitis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current skin problems, irritable bowel syndrome, and sinusitis are related to his active service.  During a November 2005 Travel Board hearing, the Veteran testified that, while stationed in Germany from 1976 to 1977, he was treated for sinusitis in sick call and was provided medications.  He reported that sinus problems had continued since that time to the present.  The Veteran stated that he did not seek treatment after service until going to the VA and he is currently being treated at the VA.  He testified that he did not have any sinus problems prior to entering active service.  The Veteran also reported that, following his automobile accident while stationed in Germany, he had his first occurrence of irritable bowel syndrome, and he sought treatment for this condition during his active service.  He testified that he continued to seek treatment for irritable bowel syndrome following service and was currently being treated at the VA.  Finally, the Veteran stated that he was treated for a skin condition during his active service and is still being treated for this condition at the VA.  

Service treatment reports reflect that the Veteran was treated for a rash on the back and diagnosed with dermatitis of the back, upper arms and chest in April 1974.  Upon separation from his first period of active service, in an August 1974 report of medical history, the Veteran reported a history of skin diseases, noted as dryness of the skin by the service medical professional.  In the August 1974 separation examination, no abnormalities of the skin were noted.  In May 1976, the Veteran was treated for and diagnosed with an upset stomach.  In September 1976, the Veteran received injuries from an automobile accident, including abdomen pain and low back pain, and he was diagnosed with a bruise to the abdomen, secondary to the automobile accident.  In October 1976, the Veteran complained of tenderness in the right, middle and left lower quadrants.  Also in October 1976, the Veteran was diagnosed with irritable bowel syndrome.  In December 1976, the Veteran was treated for complaints of abdominal pains.  In January 1977 he was diagnosed with upper gastric pain.  Thereafter he was treated for a rash of the upper torso in April 1977.  In May 1977, he was found to have tenderness in both maxillary sinuses.  In a May 1977 separation examination, the Veteran reported that he felt okay except for his skin, sinuses and right testicle, which was messed up.  A May 1977 sinus x-ray series reflected complete clouding of the right antrum and minor clouding of the right frontal ethmoids.  The Veteran was diagnosed with chronic sinusitis in July 1977 and was also treated for a rash in July 1977.  In an August 1977 statement of medical condition, the Veteran reported that since the last separation examination in May 1977, there had been no change in his medical condition.  

Private and VA medical records from April 2002 to December 2010 reflect that the Veteran has been treated for and diagnosed with skin problems as early as April 2002 and was subsequently treated for a rash of the face and body, seborrheic dermatitis with possible rosacea component, possible rosacea secondary to a bacterial infection, dermatitis, and seborrheic dermatitis.  

In May 2003 a VA physician found that, after a review of the Veteran's service medical records, it was his opinion that the Veteran's current dermatitis was more likely than not related to the dermatitis condition in April 1974, August 1974, May 1977, and June 1977.  At this time, the VA physician also furnished an opinion regarding the Veteran's irritable bowel syndrome, finding that, after a review of the service medical records, it was his opinion that the Veteran's current irritable bowel syndrome was more likely than not related to the diagnosis of irritable bowel syndrome in October 1976.  Also at this time, this VA physician furnished an opinion stating that, after a review of the service medical records, it was his opinion that the Veteran's current sinus condition was more likely than not related to the sinus complaints listed in service.  

VA medical records reflect that the Veteran complained of irritable bowel syndrome in March 2004 as well as diarrhea and lower right flank and lower abdomen pain in May 2004.  He was subsequently diagnosed with irritable bowel syndrome.  These records also reflect that the Veteran initially reported sinus problems in February 2005, diagnosed as sinus congestion, and he was diagnosed with some chronic history of chronic sinus syndrome in July 2005.  

In a March 2009 VA examinations of the Veteran's various disabilities, the examiner found that there was insufficient evidence to support a diagnosis for irritable bowel syndrome.  He also diagnosed the Veteran with seborrheic dermatitis and allergic rhinitis with associated problems of sinusitis.  The examiner opined that with respect to these conditions, he could not furnish an opinion due to the lack of clinical evidence of the condition or lack of evidence within the service medical records.  His rationale included his experience as a licensed M.D. who had treated numerous joint and back injuries as well as many patients who were involved in motor vehicle accidents.  

A March 2010 VA chromatography scan revealed sinusitis and a deviated septum.  

After a careful review of the record, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's skin problems, diagnosed as dermatitis, irritable bowel syndrome, and sinusitis constitute a chronic diseases which began in service and now continue to be symptomatic.  

With regard to the Veteran's statements about his skin problems, irritable bowel syndrome, and sinusitis, the Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Veteran is competent to provide evidence of the presence of symptoms of a disability subject to lay observation, such as his automobile accident, abdominal pains, sinus problems, and skin problems during active service and thereafter.  

The Veteran's statements of treatment in service are also supported by the service treatment records which demonstrate that he was treated for and diagnosed with a rash, dermatitis of the back, upper arms and chest, dryness of the skin, an upset stomach, injuries from an automobile accident including abdomen pain, a bruise to the abdomen secondary to the automobile accident, irritable bowel syndrome, upper gastric pain, and chronic sinusitis.  

In addition, the Board notes that the post service medical evidence reflects current diagnoses of dermatitis, irritable bowel syndrome, and sinusitis.  

In evaluating the probative value of medical statements, the Board looks at factors such as a health care provider's knowledge and skill in analyzing the medical data. See Guerreri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284  (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) found that the guiding factors in evaluating the probative value of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was a product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  Significantly, the Court further indicated that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on the claim."  Id. 

While the March 2009 VA physician found that with respect to these conditions, he could not furnish an opinion due to the lack of clinical evidence of the condition or lack of evidence within the service medical records, the evidence of record demonstrates that there was both evidence of these conditions in the post service medical evidence and within the service treatment reports.  Thus, the Board finds that this medical evaluation is based on insufficient facts and data and is inconsistent with the rest of the medical evidence of record and, as such, it is not afforded any probative value.  

By contrast, the Board attaches significant credibility and weight to the May 2003 VA physician's opinions that the Veteran's current dermatitis, irritable bowel syndrome and sinus condition were more likely than not related to the dermatitis condition, irritable bowel syndrome and sinus complaints during the Veteran's active service.  In doing so, the VA physician reviewed the Veteran's service treatment reports.  Although he did not provide a rationale for his opinion, he did include copies of the service treatment reports and, most significantly, his statements are supported by the findings of these disabilities in the service treatment records and within the post service VA and private medical records.  Thus, this opinion is based upon sufficient facts and data and is afforded probative value.  

On balance, there is satisfactory evidence of dermatitis, irritable bowel syndrome and sinusitis in service, satisfactory lay evidence of a continuity of symptomatology, objective medical evidence of current diagnoses of dermatitis, irritable bowel syndrome, and sinusitis, and a positive medical nexus opinions relating all three disabilities to the Veteran's active service which are supported by the medical evidence of record.  Thus, resolving all reasonable doubt in favor of the Veteran, service connection for skin problems, diagnosed as dermatitis, irritable bowel syndrome, and sinusitis is warranted.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

2.  Left Shoulder

The Veteran contends that his left shoulder disability began while on active duty in Germany.  During a November 2005 Travel Board hearing, the Veteran testified that he was involved in a head on automobile collision in service at which time his shoulders and head went into the windshield.  

Service treatment reports reflect that the Veteran was in an automobile accident in September 1976, with complaints of abdomen and low back pain but no complaints of the shoulders at this time.  The Veteran reported in February 1977 that everything from his shoulders up were hurting from his tonsils.  No complaints or findings related to the left shoulder were noted in the entrance and separation examinations of the Veteran's periods of active service and clinical evaluations of the upper extremities at these times were normal.  

Private and VA medical records from April 2002 to December 2010 reflect that the Veteran complained of joint pain and chronic joint pain in an August 2002 VA outpatient treatment report, although the shoulders were not specified.  Thereafter, in an October 2002 VA medical report, the Veteran reported a history of a motor vehicle accident with bilateral shoulder injuries and he had joint pains since that time.  A November 2003 VA outpatient treatment report reflects that the Veteran reported arthritis pain in the shoulders and elbows and was diagnosed generally with arthritis, although arthritis was not attributed to any specific joint.  In a September 2004 VA medical record, the Veteran complained of pain in the shoulders.  Subsequent VA outpatient treatment reports reflect that the Veteran complained of having pain in the shoulders.  These records also demonstrated that he was continually diagnosed with arthritis, however, arthritis was never specified to any particular joint or associated with the left shoulder.  

In a March 2009 VA examination, the Veteran reported having bilateral shoulder injuries which had onset in 1976 as due to a head on collision during active service.  A magnetic resonance image (MRI) report of the left shoulder revealed a normal left shoulder.  The Veteran was diagnosed with a normal left shoulder.  

After a careful and considered review of the evidence, the Board finds, as will be discussed in detail below, that the preponderance of the evidence is against a diagnosis of a current left shoulder disability.  While the medical evidence of record, including service treatment records, VA medical records, and private medical records demonstrate the Veteran complained of pain in the bilateral shoulders and was diagnosed with arthritis generally, they do not reflect a medical diagnosis of a left shoulder disability.  In this regard, the Board points out that arthritis, although diagnosed following complaints of bilateral shoulder and elbow pain, was never attributed to the Veteran's left shoulder.  Moreover, the Board points out that the March 2009 VA examination demonstrated that an MRI of the left shoulder was normal and the Veteran was diagnosed with a normal left shoulder.  While the post service medical evidence demonstrates the Veteran's complaints of pain of the bilateral shoulders, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board observes the Veteran's lay statements and testimony as competent evidence that he was involved in a head on automobile collision in service at which time his shoulders and head went into the windshield and that he has had bilateral shoulder pain since that time.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  These statements, however, are not competent evidence of a current medical diagnosis of a left shoulder disability.  Espiritu, 2 Vet. App. at 494. 

While the Veteran's lay statements of record are found to be competent, the Board finds that, to the extent that his complaints of bilateral shoulder pain may indicate the presence of a currently diagnosed left shoulder disability, these statements are not credible evidence of a currently diagnosed left shoulder condition as they are inconsistent with the evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  In this regard, the Board points out that the medical evidence of record is absent of any diagnosis of a left shoulder disability, as demonstrated by the diagnosis of a normal left shoulder in the March 2009 VA examination and supported by the March 2009 MRI report.  Thus, the Veteran's statements are inconsistent with the contemporaneous medical evidence of record and as such, are not credible evidence of a current medically diagnosed left shoulder disability.  Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, namely a left shoulder disability, there can be no valid claim.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

3.  Right Testicle

The Veteran contends that his right testicle disability began while on active duty in Germany.  During a November 2005 Travel Board hearing, the Veteran testified that while stationed in Germany during his active service, he was involved in an automobile accident and the steering wheel hit him.  He reported that thereafter he went to sick call and his right testicle was bigger than the other and he felt clots of blood with urination.  In a March 2011 statement, the Veteran reported having been in four "wrecks" while stationed in Germany, that the head on collision impacted his abdominal area, and he has had problems with his reproductive system ever since that time.

Service treatment reports reflect that the Veteran sustained injuries from an automobile accident in September 1976, including a bruise to the abdomen.  Thereafter, in October 1976, the Veteran complained of groin pains bilaterally and was diagnosed with a mass attached to the right testicle.  At this time, he was provided a consultation and diagnosed with epididymitis on the right.  In a May 1977 separation examination, the Veteran reported that he felt okay except for his skin, sinuses, and right testicle, which was messed up, although a clinical evaluation of the genitourinary system was normal.  In an August 1977 statement of medical condition, the Veteran reported that since the last separation examination in May 1977, there had been no change in his medical condition.  

Private and VA medical records from April 2002 to December 2010 are absent of any complaints of or treatment for a right testicle disability.  

In a March 2003, a VA physician furnished an opinion regarding the Veteran's right testicle.  He found that, after a review of the service medical records, the Veteran's right testicle was at least as likely as not related to the right testicle condition noted while in service.  

In a March 2009 VA examination of the genitourinary system, the Veteran reported having trauma to the genitourinary system from a motor vehicle accident in 1976.  The Veteran was diagnosed with benign prostatic hyperplasia with an associated problem of right testicle injury, however, in the diagnosis the VA examiner also found that there was insufficient evidence to support a right testicle injury.  A testicular ultrasound revealed that testicles and epididymis appeared normal.  The VA examiner concluded that with respect to this condition, he could not furnish an opinion due to the lack of clinical evidence of the condition or lack of evidence within the service medical records.  His rationale included his experience as a licensed M.D. who had treated numerous joint and back injuries as well as many patients who were involved in motor vehicle accidents.  

After a careful and considered review of the evidence, the Board finds, as will be discussed in detail below, that the preponderance of the evidence is against a diagnosis of a current right testicle disability.  Initially, the Board finds that the post service medical evidence of record, including private and VA medical records, do not reflect a medical diagnosis of a right testicle disability.  

In evaluating the probative value of medical statements, the Board looks at factors such as a health care provider's knowledge and skill in analyzing the medical data. See Guerreri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284  (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) found that the guiding factors in evaluating the probative value of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was a product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  Significantly, the Court further indicated that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on the claim."  Id. 

In this regard, the Board points out that, while the March 2003 a VA physician found that the Veteran's right testicle was at least as likely as not related to the right testicle condition noted while in service, such opinion does not specify the Veteran has any currently diagnosed right testicle disability, and merely refers to the right testicle.  In addition, as the post service medical records indicate no complaints, treatment, or diagnosis of any right testicle disability, the Board finds that this opinion is inconsistent with the rest of the medical evidence of record.  Likewise, the March 2009 VA examiner opined that he could not furnish an opinion due to the lack of clinical evidence of the condition or lack of evidence within the service medical records.  The Board points out however, that the Veteran was treated for problems with the right testicle in service and thus, this opinion is also inconsistent with the rest of the medical evidence of record.  Therefore, as these medical opinions are not based upon sufficient facts or data, the Board affords them no probative value.  As such, neither opinion is probative evidence of a current right testicle disability.  

The Board observes the Veteran's lay statements and testimony as competent evidence that he was involved in a head on automobile collision in service at which time was treated for a right testicle injury and that he has had reproductive problems ever since that time.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  These statements, however, are not competent evidence of a current medical diagnosis of a right testicle disability.  See Espiritu, 2 Vet. App. at 494. 

To the extent that these statements are construed as to indicate that the Veteran has a diagnosis of a current right testicle disability, the Board finds that his lay statements are not credible evidence of a current right testicle disability as they are inconsistent with the evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  In this regard, the Board points out that the medical evidence of record is absent of any diagnosis of a right testicle disability, and such is demonstrated by the normal ultrasound findings of the testicles in the March 2009 VA examination.  Thus, the Veteran's statements are inconsistent with the contemporaneous medical evidence of record and as such, are not credible evidence of a current medically diagnosed right testicle disability.  Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, namely a right testicle disability, there can be no valid claim.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


4.  Memory Loss

Initially, the Board notes that the Veteran memory loss claimed has been attributed to his service-connected acquired psychiatric disorder, variously diagnosed as dysthymic disorder, somatoform disorder, and PTSD, for which the Veteran is already receiving service-connected disability compensation.

Service treatment reports reflect that in May 1977, the Veteran was treated for complaints of memory and anger problems following an automobile accident in November 1976 and was referred for a neurology consultation.  In a July 1977 neurology consultation, the service medical professional found in his impression that a central nervous system (CNS) disease was unlikely.  

In an April 2002 VA outpatient treatment report, the Veteran reported having memory problems.  Thereafter, in a February 2003 VA outpatient treatment report, the Veteran complained of memory problems and was diagnosed with schizophrenia.  

In a February 2009 VA examination for PTSD, the Veteran reported that his superior officers tricked him in service and got him hypnotized and someone blocked out his memory.  A mental status evaluation revealed mildly impaired recent memory.  The Veteran was diagnosed with PTSD, somatoform disorder, dysthymic disorder, a history of psychosis and alcohol dependence.  

The Board accepts the lay statements and testimony from the Veteran as credible evidence that he has had memory problems in service, since his automobile accident, and since that time and the VA medical records demonstrate the Veteran has sought treatment for complaints of memory loss, however, the medical evidence of record discussed above also reflect that the Veteran's current memory loss is a symptom of his service-connected acquired psychiatric disorder, variously diagnosed as dysthymic disorder, somatoform disorder, and PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Therefore, as the Veteran is currently receiving disability compensation for an acquired psychiatric disorder, variously diagnosed as dysthymic disorder, somatoform disorder, and PTSD, with memory loss being a symptom thereof, service connection cannot be established for memory loss separately on a direct basis.  

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (1993)."  Esteban v. Brown, 6 Vet.App. 259, 261 (1994).  However, "evaluation of the 'same disability' or the 'same manifestation' under various diagnoses is to be avoided."  Id. (citing "anti-pyramiding provision" of 38 C.F.R. § 4.14 (1998)); see also Evans (Samuel) v. Brown, 9 Vet.App. 273, 288 (1996) ("veteran can receive separate disability ratings unless the conditions constitute the 'same disability' or the 'same manifestation' under 38 C.F.R. § 4.14").  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  See Id.  In order to avoid granting multiple awards for the same condition, the Court has held that separate awards may be granted only when "none of the symptomatology for ... [each of the claimed] conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Id. (emphasis in original).

In this case, as the medical evidence of record demonstrates that the Veteran's memory loss is a symptom associated with his service-connected acquired psychiatric disorder, variously diagnosed as dysthymic disorder, somatoform disorder, and PTSD, in which the diagnostic criteria provide compensation for symptoms including memory problems, the Board finds that service connection for memory loss on a direct basis cannot be established as this would constitute a pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.130.

Therefore, as the evidence of record demonstrates that the Veteran's memory loss is associated with his acquired psychiatric disorder, variously diagnosed as dysthymic disorder, somatoform disorder, and PTSD, and the Veteran is service-connected for this disability, service connection for memory loss, other than as a symptom of an acquired psychiatric disorder, variously diagnosed as dysthymic disorder, somatoform disorder, and PTSD, cannot be established.  38 C.F.R. §§ 3.303, 4.14, 4.130.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

5.  Tumors on the Back

The Veteran asserts that he currently has tumors on his back which are the result of exposure Agent Orange and handling containers that carried while on active duty in Germany.  During a November 2005 Travel Board hearing, the Veteran testified that he was exposed to Agent Orange while in service and stationed in Germany and he was first diagnosed with tumors on the back just the year before at the VA.  He testified that he reported to doctors that he had knots in his back and then was told he had trouble with his kidneys which was caused by those tumors messing with his nerves somehow.  

Initially the Board notes that the presumption of service connection for diseases associated with exposure to herbicides only applies to those diseases specifically listed in 38 C.F.R. § 3.309(e).  As the record reflects that the Veteran has not been diagnosed with any disease specified under 38 C.F.R. § 3.309(e), service connection for a tumors of the back, is not warranted under current VA law for presumptive purposes.  However, this does not end the analysis of the Veteran's claim.  It simply means that the claim will be adjudicated under the normal evidentiary standards for establishing entitlement to service connection.

Service treatment reports are absent of any findings of tumors in the back during the Veteran's active service.  The entrance and separation examinations reflect no findings of any abnormalities of the back upon clinical evaluation and the Veteran did not complain of tumors of the back at any time during his periods of active service.  Service treatment reports and service personnel records are also absent of any findings of exposure to herbicides during the Veteran's active service and he did not serve in country in Vietnam or in the offshore waters during the Vietnam War such that exposure to herbicides may be presumed.  38 C.F.R. § 3.313.  

Private and VA medical records from April 2002 to December 2010 are absent of any complaints or findings of tumors in the back.  

In the March 2009 VA examination of the spine, the Veteran complained of tumors on the back which began in 1976, described as painful knots in the lower back, consistent with muscle spasms.  The Veteran was diagnosed with chronic cervical neck sprain, mild degeneration of cervical intervertebral disc C5/C6, mild displacement of lumbosacral intervertebral disc L5/S1, and chronic lumbosacral sprain.  No tumors of the back were found or diagnosed at this time.  

After a careful and considered review of the evidence, the Board finds, as will be discussed in detail below, that the preponderance of the evidence is against a diagnosis of tumors of the back.  Initially, the Board notes that while the March 2009 VA examiner found that the Veteran's neck and back were related to his active service, service connection was granted for a back injury and neck injury by a September 2009 Board decision.  With respect to the Veteran's specific claim for tumors of the back, the medical evidence of record, including service treatment records, VA medical records, and private medical records all do not reflect any medical findings or diagnoses of tumors of the back.  

The Board observes the Veteran's lay testimony in the November 2005 Travel Board hearing that he was diagnosed with tumors of the back a year earlier at the VA, however, the VA outpatient treatment reports are absent of any diagnosis of tumors of the back at any time, the Veteran was not reporting a contemporaneous medical diagnosis as it was reported to have been diagnosed a year earlier, and he is not competent to identify this medical condition.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms). Thus, his lay statements are not competent evidence of a contemporaneous medical diagnosis of tumors of the back.  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, namely tumors of the back, there can be no valid claim.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  







ORDER

Service connection for a disability manifested by skin problems, diagnosed as dermatitis, is granted.

Service connection for a left shoulder disability is denied.  

Service connection for irritable bowel syndrome is granted.  

Service connection for a right testicle disability is denied.  

Service connection for a disability manifested by memory loss (other than as a symptom of the service-connected psychiatric disorder) is denied.  

Service connection for sinusitis is granted.  

Service connection for a disability manifested by tumors on the back, to include as due to Agent Orange exposure, is denied.  


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for service connection for residuals of an abdominal injury.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that he sustained residuals of abdominal injury from an automobile accident during his active service and he has had digestive problems ever since that time.  

Service treatment reports reflect that, in May 1976, the Veteran was treated for and diagnosed with an upset stomach.  In September 1976, the Veteran received injuries from an automobile accident, including abdomen pain and low back pain for which he was diagnosed with a bruise to the abdomen, secondary to the automobile accident.  In October 1976, the Veteran complained of tenderness in the right, middle and left lower quadrants.  Also in October 1976, the Veteran was diagnosed with irritable bowel syndrome.  In December 1976, the Veteran was treated for complaints of abdominal pains.  In January 1977 he was diagnosed with upper gastric pain.  In a May 1977 separation examination, the Veteran a clinical evaluation of the genitourinary system was normal.  In an August 1977 statement of medical condition, the Veteran reported that since the last separation examination in May 1977, there had been no change in his medical condition.  

VA outpatient treatment reports from April 2002 to December 2010 reflect that the Veteran has been treated for and diagnosed abdominal conditions, other than irritable bowel syndrome, including, diverticulosis, hiatal hernia, gastroesophageal reflux disease (GERD), and H. pylori.  

In May 2003, a VA physician opined that, after a review of the service medical records, it was his opinion that the Veteran's current abdominal condition, was at least as likely as not related to the car accident in service.  In this statement, the VA physician does not specify what abdominal condition, other than irritable bowel syndrome, is related to service.  

In a March 2009 VA examination, the Veteran reported having an abdominal injury but the examiner noted he had no current complaints other than irritable bowel syndrome.  The examiner also noted the Veteran had a recent positive H. pylori.  The examiner found that there was insufficient evidence to justify a diagnosis of abdominal injury and included helicobacter pylori positive and chronic gastritis in his diagnosis.  He opined that with respect to this condition, he could not furnish an opinion due to the lack of clinical evidence of the condition or lack of evidence within the service medical records.  As noted above however, the Veteran was treated for abdominal injuries in service and he currently has diagnoses of abdominal conditions other than irritable bowel syndrome, including diverticulosis, hiatal hernia, GERD, and H. pylori.

In considering the service treatment reports reflecting the Veteran's abdominal injuries following an automobile accident in service, the post service medical evidence of several diagnoses of abdominal conditions other than irritable bowel syndrome including diverticulosis, hiatal hernia, GERD, chronic gastritis, and H. pylori, and the Veteran's lay statements of having problems with the digestive system since his head on collision in service, the Board finds that a VA opinion is necessary to determine whether the Veteran has a current abdominal condition, other than irritable bowel syndrome, which is related to or was caused by his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the entire claims file to a VA abdominal/gastrointestinal specialist, to review the claims file, including, but not limited to:  

   (i.) a copy of this remand; 
(ii.) the service treatment reports demonstrating treatment for abdominal injuries following an automobile accident in September 1976; 
(iii.) the March 2003 VA physician's opinion regarding the Veteran's abdominal condition; and 
(iv.) the VA medical records demonstrating several diagnosed abdominal conditions, other than irritable bowel syndrome.  

The examiner is then asked to furnish an opinion on the following:

(a).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any currently diagnosed abdominal disability, other than irritable bowel syndrome, (i.e. diverticulosis, hiatal hernia, GERD, chronic gastritis, and H. pylori) that is related to his active service or otherwise had its onset during the Veteran's periods of active service from March 1974 to September 1974 and from February 1976 to August 1977 (including from his automobile accident)?  

The examiner is asked to please explain why they reached the conclusion they did.  

(b).  If the examiner finds that the Veteran does not have a currently diagnosed abdominal disability, other than irritable bowel syndrome, which is related his active service, he/she is asked to comment on the March 2003 VA physician's opinion.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth (essentially the examiner is asked to explain how and why he/she reached their conclusion).  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  The claim for service connection should be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


